Exhibit 10.1

Sage Therapeutics

 

2016 Annual Bonus Incentive Plan

Objectives

 

  •   To provide incentive to employees to focus on and contribute to achieving
and exceeding our corporate goals consistent with our Pay-for-Performance
philosophy and culture.

 

  •   To recognize employees for achieving and exceeding individual goals that
contribute to the success of Sage.

 

  •   To attract and retain talent in a competitive marketplace.

 

  •   To ensure that our total compensation is competitive with the external
marketplace when we achieve and exceed our corporate goals.



--------------------------------------------------------------------------------

Plan Design: how it works for you

Eligibility

 

  •   All regular full-time Sage employees. Eligibility for the Plan will be
determined on a case-by-case basis for regular employees who work less than full
time.

Target Bonus

 

  •   The size of your target bonus is based on your position and is expressed
as a percentage of your base salary. You will be informed of your target bonus
percent at hire and upon any position change or change to overall bonus targets.

Adjusting Your Actual Target Bonus Based on Company Performance

 

  •   Once we have year-end performance results, we will adjust the amount of
your current potential target bonus in dollars, based on the company’s
performance against our company-wide goals, as determined by our Board of
Directors, upon the recommendation of the Compensation Committee. Your target
bonus may be adjusted up or down depending on Sage’s overall corporate
performance percentage for the year.

Bonus Determinants

 

  •   Once your adjusted bonus target (in $$) is determined (i.e. by applying
the corporate performance percentage), actual payout eligibility will be
determined based on your individual performance percentage applied to the
adjusted target. Based on the results of your performance review, demonstration
of core values and goal achievement, as determined by your manager under
procedures and guidelines established by the Leadership Team, you will be
eligible to receive an individual payout percentage which is then applied to the
adjusted target to determine your bonus payout. Notwithstanding the foregoing,
in the case of the CEO, the level of individual goal achievement and bonus
pay-out will be determined by the Board of Directors with the input and
recommendation of the Compensation Committee, and in the case of the members of
the Leadership Team other than the CEO, the level of individual goal achievement
and bonus pay-out will be determined by the Compensation Committee with the
input and recommendation of the CEO.

Sage Corporate Performance Goals

 

  •   Sage Corporate Performance Goals will be defined and approved by the Board
annually. After the end of the fiscal year, the Board, upon the recommendation
of the Compensation Committee, will approve a percentage of total goal
achievement that will be used to determine the payout of bonuses, if any. This
percentage will be used to determine the Sage bonus pool. The Compensation
Committee has the discretion to adjust upward or downward the corporate
performance percentage as deemed appropriate.



--------------------------------------------------------------------------------

  •   A more complete definition of Corporate Performance Goals and the method
of calculating related bonuses may be found in the appendices of this document

Individual Performance Goals

 

  •   Individual goals will be agreed annually by you and your manager.

 

  •   Your manager will determine the weighting of each individual performance
goal.

 

  •   In the case of the CEO, the Compensation Committee shall review and
approve any additional corporate goals, and the weighting of such goals, that
may be relevant to the compensation of the CEO.

 

  •   There may be minimum thresholds of overall or individual goal performance
that must be achieved to be eligible for a bonus. If you do not meet this
threshold goal achievement you will not be eligible for any bonus payout
(corporate or individual).

 

  •   A more complete definition of Bonus Requirements and Individual
Performance Goals may be found in the appendices of this document.

Discretion of Compensation Committee

 

  •   Notwithstanding the foregoing, the Compensation Committee may adjust
bonuses or grant discretionary bonuses to individuals under this plan based on
individual performance goals or achievements and/or upon such other terms and
conditions as the Compensation Committee may in its discretion determine.

Performance Period

 

  •   January 1 through December 31 for the applicable fiscal year.

Payment Timing

 

  •   Sage shall make any bonus payouts within 74 days following the end of the
fiscal year.

 

  •   If multi-year Corporate Performance Goals are set, any related bonus
payouts will be made within 74 days of the end of the fiscal year in which the
portion of the Goal was achieved.

Terms and Conditions

 

  •   All of the provisions of this Bonus Incentive Plan description are subject
to the attached General Terms and Conditions. In the event of any conflict
between the foregoing description and the General Terms and Conditions, the
General Terms and Conditions will prevail. You should read the General Terms and
Conditions carefully, and ask questions if there is any provision you do not
understand.



--------------------------------------------------------------------------------

General Terms and Conditions

Approval Process/Administration of the Plan

 

The Bonus Incentive Plan Document has been approved by the head of Human
Resources, the CEO and the Compensation Committee. Payment under this plan will
be determined after the final corporate goal achievement rating has been
approved by the Board. The year-end payout will encompass goals for the entire
year.

Eligibility for Participation

 

Regular full-time employees, and those part-time employees who are designated
for participation by the head of Human Resources, will be eligible to
participate in this plan unless specifically excluded. Exclusion of an otherwise
eligible employee must have appropriate approvals by the CEO and the head of
Human Resources.

New Hire or Position Change

 

Bonuses to the extent otherwise payable will be pro-rated for the applicable
plan year under the following circumstances based upon the number of months that
the action is effective, including partial months. The basis for calculation
will be year-end salary (except in cases of movement between full-time and
part-time employment).

New Hire - New Hires bonus plan eligibility commences on the first day of
employment and will be prorated in the first calendar year of employment based
on month of hire. If your hire date is in December, you will not be eligible for
a bonus payout for that year.

Position Change - An employee who in any calendar year moves into a position
with a different bonus target may have the bonus payout prorated based upon
bonus target and salary for months in such year in each position and the timing
of the movement.

Leaves of Absence/Disability Leave: review and recommendation of the CEO and the
head of Human Resources

 

Any employee who takes a personal leave of absence may be eligible to receive a
pro-rated bonus based on time actually worked during the plan year. Any employee
on a medical leave of absence will be eligible for a full bonus payment for up
to twelve weeks of medical leave. If the medical leave extends beyond twelve
weeks, the employee may not be eligible for further bonus payment while they are
on leave beyond twelve weeks. In this case, payments may be pro-rated based on
time actually worked.

Any bonus payment discussed in this section will only be paid based upon
evaluation of Corporate and Individual performance, and after review and
recommendation by the CEO, and the head of Human Resources and, with respect to
Leadership Team members, also by the Compensation Committee.



--------------------------------------------------------------------------------

Terminations

 

If an individual’s employment with Sage terminates, for any reason, prior to the
date a bonus payment is made, the individual will not be eligible to receive any
bonus payment, notwithstanding any notice periods or severance payments in lieu
of notice required under local law. The CEO and the head of Human Resources may
make exceptions to this requirement for employees who are not members of the
Leadership Team, based on the circumstances of the termination. The Compensation
Committee may make exceptions to this requirement for Leadership Team members,
if recommended by the CEO and the head of Human Resources. In situations where
an employee has provided or been provided a notice of termination but has not
yet terminated employment as of the date bonuses are paid, bonus eligibility
will be determined by the head of Human Resources and the CEO in the case of
employees who are not members of the Leadership Team, and by the Compensation
Committee in the case of members of the Leadership Team, in each case subject to
local laws.

Retirement/Death - An employee who retires or in the case of death of an
employee, he/she may be eligible for a pro-rated payment through the last day of
month worked and will be determined on a case by case basis. Payouts will be
made upon normal bonus payment schedule. Retirement is defined as ceasing to be
employed by the Company upon: (a) reaching 65 years of age; or (b) reaching 55
years of age and completing at least 10 years of service. The Compensation
Committee may make exceptions in either of these situations, if recommended by
the CEO and the head of Human Resources.

Terminations and Rehire in the Same Plan Year

 

Employees who terminate involuntarily, and are rehired during the same plan
year, are eligible for a bonus based on all months worked during the year,
including partial months.

Employees who terminate voluntarily, and are rehired during the same plan year,
are eligible for a bonus based only on the months worked following the rehire
date.

All Bonuses are Subject to Discretion of Compensation Committee

 

Any bonus payment provided for under this Plan is completely discretionary, and
is not considered earned or accrued by an employee until it is actually paid.
Eligibility to participate does not guarantee that any bonus will actually be
paid for a given performance period, and in some cases an eligible employee may
not receive any bonus under this Plan.

Miscellaneous

 

The CEO and the head of Human Resources shall review the operation of the Plan
and these General Terms and Conditions. If at any time continuation of the Plan
or any of its provisions becomes inappropriate or inadvisable, the Plan or its
provisions may be revised, modified, suspended or withdrawn upon approval by the
Compensation Committee. The Company reserves the right to interpret the Plan in
its sole discretion.

All bonus payments made under the Plan shall be subject to income and employment
tax withholding as required by applicable law.



--------------------------------------------------------------------------------

Participants do not have any right or interest, whether vested or otherwise, in
the Plan or in any award until a bonus is actually paid. Nothing contained in
the Plan or in these General Terms and Conditions shall require the Company to
segregate or earmark any cash, shares of stock or other property. Neither the
adoption of the Plan nor its operation shall in any way affect the rights and
power of the Company or of any subsidiary to dismiss and/or discharge any
employee at any time.

These General Terms and Conditions are a summary intended to assist in the
administration of the Plan. In cases where the Plan or these General Terms and
Conditions conflict with the rules and regulations adopted by the Board and its
designated Committee, or any severance agreement or policy providing for payment
of all or a portion of the annual incentive award, those shall take precedence
and be followed.

Eligibility and participation in the Plan, inferred or written, shall not be
construed as an employment contract, either expressed or implied, between the
company and the participant. It is expected that the participant will fully
comply with all company requirements regarding performance and conduct at all
times. Sage maintains an employment-at-will relationship with its employees such
that the employee is free to resign and the company is free to terminate the
employee consistent with the policies, procedures, terms, and conditions of the
company.



--------------------------------------------------------------------------------

Appendices

Corporate Performance Goals: Definition

Corporate Performance Goals An employee may receive a bonus payment under this
Incentive Plan based upon the attainment of one or more performance objectives
that are established by the Board of Directors and relate to financial and
operational metrics with respect to the Company or any of its subsidiaries (the
“Corporate Goals”), which may include one or more of the following: cash flow
(including, but not limited to, operating cash flow and free cash flow); sales
or revenue; corporate revenue; earnings before interest, taxes, depreciation and
amortization; net income (loss) (either before or after interest, taxes,
depreciation and/or amortization); changes in the market price of the Company’s
common stock; economic value-added; development, clinical or regulatory
milestones; acquisitions or strategic transactions; operating income (loss);
return on capital, assets, equity, or investment; stockholder returns; return on
sales; gross or net profit levels; productivity; expense efficiency; margins;
operating efficiency; customer satisfaction; working capital; earnings (loss)
per share of the Company’s common stock; bookings, new bookings or renewals;
sales or market shares; number of customers, number of new customers or customer
references; operating income and/or net annual recurring revenue, any of which
may be (A) measured in absolute terms or compared to any incremental increase,
(B) measured in terms of growth, (C) compared to another company or companies or
to results of a peer group, (D) measured against the market as a whole and/or as
compared to applicable market indices and/or (E) measured on a pre-tax or
post-tax basis (if applicable). Further, any Corporate Goals may be used to
measure the performance of the Company as a whole or a business unit or other
segment of the Company, or one or more product lines or specific markets. The
Corporate Goals may differ from employee to employee, but are typically expected
to apply to all employees of Sage.

Calculating Corporate Performance Goals: Definition

Calculating Corporate Performance Goals: Results At the beginning of each
applicable performance period, the Board of Directors based on the
recommendations of the Compensation Committee will determine whether any
significant element(s) will be included in or excluded from the calculation of
any Corporate Performance Goal with respect to any employee. In all other
respects, Corporate Performance Goals will be calculated in accordance with the
Company’s financial statements, generally accepted accounting principles, or
under a methodology established by the Board of Directors at the beginning of
the performance period and which is consistently applied with respect to a
Corporate Performance Goal in the relevant performance period.

Bonus Requirements: Individual Goals: Definition

Bonus Requirements: Individual Goals Any bonuses paid to employees under this
Incentive Plan shall be based upon objectively determinable bonus formulas that
tie such bonuses to one or more performance targets relating to the Corporate
and Individual Performance Goals. No bonuses shall be paid to employees unless
and until the Board of Directors makes a determination with respect to the
attainment of the performance targets relating to the Corporate
Goals. Notwithstanding the foregoing, the Compensation Committee may adjust
bonuses payable under this Incentive Plan based on achievement of one or more
individual performance objectives or pay bonuses (including, without limitation,
discretionary bonuses) to executives and employees under this Incentive Plan
based on individual performance goals and/or upon such other terms and
conditions as the Compensation Committee may in its discretion determine.

This document is intended to replace the SENIOR EXECUTIVE CASH INCENTIVE BONUS
PLAN

ADOPTED: April 27, 2016

EFFECTIVE: April 27, 2016